Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification 
The specification filed on November 19, 2021 is accepted. 
Drawings
The drawings filed on November 19, 2021 are accepted.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2021 was filed after the mailing date of the application no. 17530721 on 11/19/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1,2, 6 and 9-14 objected to because of the following informalities: 
Claim 1, 10, 13 and 14 recites “component” the examiner suggests to clarify the term “component”. For examination purpose the term “component” is broadly interpreted in view of spec.
Claims 2 recites “ wherein the act of providing….” should read as “wherein 
Claims 6 recites “….matches the certificate if….” should read as “…matches the certificate when [[if]]….” Similar amendment for claim 7.
Claim 9 appears to be a system claim which is dependent on method claim 1. Claim 9 is not proper dependent/independent claim. For examination purpose the claim is treated as dependent claim. The examiner suggests to amend the claim to make it a proper dependent/independent claim. For example, in case the claim being treated as independent claim 
9.	The certificate authority system for managing a certificate associated with a component located at a remote location from the certificate authority system, the certificate authority system comprising circuitry configured for performing 
recite all the steps of claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 recites the term "the method comprising".  There is insufficient antecedent basis for this limitation in the claim because claim 13 is computer readable medium claim not method claim. Appropriate correction is required.

                                               Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over KOIKE (US 20210021586) in view of BHALERAO (US 20150095995).

Regarding claim 1 KOIKE teaches a method in a certificate authority system of managing a certificate associated with a component located at a remote location from the certificate authority system, comprising: (KOIKE Fig 1 and text on [0017- 0018, 0024-0027 and 0050] teaches method of certificate managing system comprising terminal 140 (i.e. component) and information processing apparatus 100 (i.e. certificate authority system) and CRL distribution server having validation module for validating certificate (i.e. validation service system) wherein the terminal (i.e. component) maybe portable terminal located outside (i.e. remote) of base 190 in which information processing apparatus 100 is located);
receiving a certificate request, (KOIKE Fig 3 block S302 and text on [0056] teaches information processing apparatus 100 (i.e. certificate authority system) receives a certificate creation request);
causing a validity status of the certificate to be set to invalid (KOIKE Fig 3 block S312 and text on [0061-0062] teaches the information processing apparatus 100 (i.e. certificate authority system) transmits a certification invalidation request to the CRL distribution server 180 (i.e. validity server system). That is, in the initial state of the certificate, the certificate is invalid. The CRL distribution server 180 invalidates the certificate in response to the certificate invalidation request);
 subsequent to causing the validity status of the certificate to be set to invalid, providing the certificate to the component (KOIKE Fig 3 block S316 on [0063] teaches the information processing apparatus 100 transmits the certificate to the terminal 140 (i.e. component) after validation status is set invalid by CRL server);
subsequent to providing the certificate to the component, determining whether the component matches the certificate (KOIKE Fig 4 block S404 and text on [0065-0066] teaches subsequent to providing the certificate to the terminal, the information processing system determines whether or not access is permitted to the terminal by verifying that the terminal which possess the certificate is included in the list of terminals permitted access (i.e. determining if the terminal having the certificate matches with the list of terminal permitted to access the server 170));
 and upon determining that the component matches the certificate, causing the validity status to be set to valid (KOIKE Fig 4 block S406, S408 and text on [0067-0068] teaches the information processing apparatus 100 transmits, to the CRL distribution server 180, a request for validating the certificate received in step S402. As described above, the certificate is invalid in the normal state. The certificate is validated in response to the request in step S406 in this process, the CRL distribution server 180 validates the certificate).
	KOIKE teaches generating a certificate but fails to explicitly teach wherein the certificate request comprises a key associated with the component, generating a certificate corresponding to the key received in the certificate request, however BHALERAO from analogous art teaches wherein the certificate request comprises a key associated with the component (BHALERAO on [0019, 0027-0028, 0037 and 0043] teaches agent application (i.e. component) generates a new key pair and sends the public key (i.e. request containing public key) to the CA. In turn, the CA generates a new certificate based on the new public key and sends the certificate to the customer server);
generating a certificate corresponding to the key received in the certificate request (BHALERAO on [0019, 0027-0028, 0037 and 0043] teaches agent application generates a new key pair and sends the public key (i.e. request containing public key) to the CA. In turn, the CA generates a new certificate based on the new public key and sends the certificate to the customer server).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of BHALERAO into the teaching of KOIKE by generating certificate based on public key in a request. One would be motivated to do so in order to generate the certificate based on the public key and identifying based on the public key that the individual carrying the certificate (BHALERAO on [0004]). 

Regarding claim 2 the combination of KOIKE and BHALERAO teaches all the limitations of claim 1 above, KOIKE further teaches wherein the act of providing the certificate to the component comprises: sending the certificate to the component directly or indirectly via a remote server located at the remote location (KOIKE Fig 3 block S316 on [0063] teaches the information processing apparatus 100 transmits the certificate to the terminal 140 (i.e. component) directly after validation status is set invalid by CRL server).
Regarding claim 3 the combination of KOIKE and BHALERAO teaches all the limitations of claim 2 above, KOIKE further teaches wherein the act of determining whether the component matches the certificate comprises: receiving, from the remote server, a verification that the component matches the certificate, upon receiving the verification, determining that the component matches the certificate (KOIKE Fig 4 block S404 and text on [0065-0066] teaches subsequent to providing the certificate to the terminal, the information processing system determines whether or not access is permitted to the terminal by verifying that the terminal which possess the certificate is included in the list of terminals permitted access (i.e. determining if the terminal having the certificate matches with the list of terminal permitted to access the server 170). See on [0069-0072] teaches verification that the component matches the certificate is performed by server 170).

Regarding claim 5 the combination of KOIKE and BHALERAO teaches all the limitations of claim 1 above, BHALERAO further teaches wherein the key is a public key of a private/public key pair associated with the component (BHALERAO on [0018-0019] teaches public key of public-private key pair).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of BHALERAO into the teaching of KOIKE by generating certificate based on public key in a request. One would be motivated to do so in order to generate the certificate based on the public key and identifying based on the public key that the individual carrying the certificate (BHALERAO on [0004]). 

Regarding claim 7 the combination of KOIKE and BHALERAO teaches all the limitations of claim 1 above, BHALERAO further teaches wherein the certificate request further comprises a device identity of a device in which the component is to be installed, and wherein the component matches the certificate if the component is installed in the device having the device identity (BHALERAO on [0022] teaches  Customer server 125 uses profile identifier 128 in subsequent interactions with the CA, such as in communicating with server computer 105 to download and install an agent application 126 and the request having the server identifier 130 associated with server 125 on which the agent application is installed).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of BHALERAO into the teaching of KOIKE by generating certificate based on public key in a request. One would be motivated to do so in order to generate the certificate based on the public key and identifying based on the public key that the individual carrying the certificate (BHALERAO on [0004]). 

Regarding claim 8 the combination of KOIKE and BHALERAO teaches all the limitations of claim 1 above, KOIKE further teaches wherein the act of causing the validity status of the certificate to be set to invalid comprises: sending, to the validity service system, an instruction to set the validity status of the certificate to invalid (KOIKE Fig 3 block S312 and text on [0061-0062] teaches the information processing apparatus 100 (i.e. certificate authority system) transmits a certification invalidation request to the CRL distribution server 180 (i.e. validity server system). That is, in the initial state of the certificate, the certificate is invalid. The CRL distribution server 180 invalidates the certificate in response to the certificate invalidation request);
and wherein the act of causing the validity status to be set to valid comprises: sending, to the validity service system, an instruction to set the validity status of the certificate to valid (KOIKE Fig 4 block S406, S408 and text on [0067-0068] teaches the information processing apparatus 100 transmits, to the CRL distribution server 180, a request for validating the certificate received in step S402. As described above, the certificate is invalid in the normal state. The certificate is validated in response to the request in step S406 in this process, the CRL distribution server 180 validates the certificate).
BHALERAO teaches sending, to a validity service system, information indicating that the certificate has been generated (BHALERAO on [0019, 0027-0028, 0037 and 0043] teaches agent application generates a new key pair and sends the public key (i.e. request containing public key) to the CA. In turn, the CA generates a new certificate based on the new public key and sends the certificate to the customer server).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of BHALERAO into the teaching of KOIKE by generating certificate based on public key in a request. One would be motivated to do so in order to generate the certificate based on the public key and identifying based on the public key that the individual carrying the certificate (BHALERAO on [0004]). 

Regarding claim 9 the combination of KOIKE and BHALERAO teaches all the limitations of claim 1 above, KOIKE further teaches the certificate authority system for managing a certificate associated with a component located at a remote location from the certificate authority system, the certificate authority system comprising circuitry configured for performing the method according to claim 1 (KOIKE Fig 1 and text on [0017- 0018, 0024-0027, 0050 and 0088-0091] teaches method of certificate managing system comprising terminal 140 (i.e. component) and information processing apparatus 100 (i.e. certificate authority system) and CRL distribution server having validation module for validating certificate (i.e. validation service system) wherein the terminal (i.e. component) maybe portable terminal located outside (i.e. remote) of base 190 in which information processing apparatus 100 is located).

Regarding claim 10 KOIKE teaches a method in a certificate managing system of managing a certificate associated with a component, the certificate managing system comprising a certificate authority system, and a validity service system, the component being located at a remote location from the certificate authority system, comprising (KOIKE Fig 1 and text on [0017- 0018, 0024-0027 and 0050] teaches method of certificate managing system comprising terminal 140 (i.e. component) and information processing apparatus 100 (i.e. certificate authority system) and CRL distribution server having validation module for validating certificate (i.e. validation service system) wherein the terminal (i.e. component) maybe portable terminal located outside (i.e. remote) of base 190 in which information processing apparatus 100 is located);
 receiving, in the certificate authority system, a certificate request, (KOIKE Fig 3 block S302 and text on [0056] teaches information processing apparatus 100 (i.e. certificate authority system) receives a certificate creation request);
causing a validity status of the certificate to be set to invalid by sending, from the certificate authority system to the validity service system, an instruction to set the validity status of the certificate to invalid (KOIKE Fig 3 block S312 and text on [0061-0062] teaches the information processing apparatus 100 (i.e. certificate authority system) transmits a certification invalidation request to the CRL distribution server 180 (i.e. validity server system). That is, in the initial state of the certificate, the certificate is invalid. The CRL distribution server 180 invalidates the certificate in response to the certificate invalidation request);
setting, in the validity service system, the validity status of the certificate to invalid (KOIKE Fig 3 block S312 and text on [0061-0062] teaches the information processing apparatus 100 (i.e. certificate authority system) transmits a certification invalidation request to the CRL distribution server 180 (i.e. validity server system). That is, in the initial state of the certificate, the certificate is invalid. The CRL distribution server 180 invalidates the certificate in response to the certificate invalidation request);
subsequent to causing the validity status of the certificate to be set to invalid, providing the certificate from the certificate authority system to the component (KOIKE Fig 3 block S316 on [0063] teaches the information processing apparatus 100 transmits the certificate to the terminal 140 (i.e. component) after validation status is set invalid by CRL server);
 subsequent to providing the certificate from the certificate authority system to the component, determining, in the certificate authority system, whether the component matches the certificate (KOIKE Fig 4 block S404 and text on [0065-0066] teaches subsequent to providing the certificate to the terminal, the information processing system determines whether or not access is permitted to the terminal by verifying that the terminal which possess the certificate is included in the list of terminals permitted access (i.e. determining if the terminal having the certificate matches with the list of terminal permitted to access the server 170));
 upon determining that the component matches the certificate, causing the validity status to be set to valid by sending, from the certificate authority system to the validity service system, an instruction to set the validity status of the certificate to valid (KOIKE Fig 4 block S406, S408 and text on [0067-0068] teaches the information processing apparatus 100 transmits, to the CRL distribution server 180, a request for validating the certificate received in step S402. As described above, the certificate is invalid in the normal state. The certificate is validated in response to the request in step S406 in this process, the CRL distribution server 180 validates the certificate);
and setting, in the validity service system, the validity status of the certificate to valid (KOIKE Fig 4 block S406, S408 and text on [0067-0068] teaches the information processing apparatus 100 transmits, to the CRL distribution server 180, a request for validating the certificate received in step S402. As described above, the certificate is invalid in the normal state. The certificate is validated in response to the request in step S406 in this process, the CRL distribution server 180 validates the certificate);

KOIKE teaches generating a certificate but fails to explicitly teach wherein the certificate request comprises a key associated with the component, generating a certificate corresponding to the key received in the certificate request, however BHALERAO from analogous art teaches wherein the certificate request comprises a key associated with the component (BHALERAO on [0019, 0027-0028, 0037 and 0043] teaches agent application (i.e. component) generates a new key pair and sends the public key (i.e. request containing public key) to the CA. In turn, the CA generates a new certificate based on the new public key and sends the certificate to the customer server);
generating, in the certificate authority system, a certificate corresponding to the key received in the certificate request (BHALERAO on [0019, 0027-0028, 0037 and 0043] teaches agent application generates a new key pair and sends the public key (i.e. request containing public key) to the CA. In turn, the CA generates a new certificate based on the new public key and sends the certificate to the customer server);
sending, from the certificate authority system to the validity service system, information indicating that the certificate has been generated (BHALERAO on [0019, 0027-0028, 0037 and 0043] teaches agent application generates a new key pair and sends the public key (i.e. request containing public key) to the CA. In turn, the CA generates a new certificate based on the new public key and sends the certificate to the customer server (i.e. validity service system and sending certificate to server is indication that the certificate is generated by CA)).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of BHALERAO into the teaching of KOIKE by generating certificate based on public key in a request. One would be motivated to do so in order to generate the certificate based on the public key and identifying based on the public key that the individual carrying the certificate (BHALERAO on [0004]). 

Regarding claim 11 the combination of KOIKE and BHALERAO teaches all the limitations of claim 10 above, KOIKE further teaches wherein the certificate managing system further comprises a remote server located at the remote location (KOIKE Fig 1 block 170 and text on [0020-0022] teaches an external server 170);
and wherein the act of providing the certificate from the certificate authority system to the component comprises: sending the certificate from the certificate authority system to the remote server (KOIKE Fig 4 block S410 and text on [0069] teaches the information processing 100 transmits the cloud service request and the certificate to the server 170);
and wherein the act of determining, in the certificate authority system, whether the component matches the certificate comprises: determining, in the remote server, whether the component matches the certificate; upon determining, in the remote server, that the component matches the certificate, sending, from the remote server to the certificate authority system, a verification that the component matches the certificate; upon receiving the verification, determining, in the certificate authority system, that the component matches the certificate (KOIKE Fig 4 block S404 and text on [0065-0066] teaches subsequent to providing the certificate to the terminal, the information processing system determines whether or not access is permitted to the terminal by verifying that the terminal which possess the certificate is included in the list of terminals permitted access (i.e. determining if the terminal having the certificate matches with the list of terminal permitted to access the server 170). See on [0069-0072] teaches verification that the component matches the certificate is performed by server 170).
BHALERAO teaches sending the certificate from the remote server to the component (BHALERAO on [0022] teaches the server computer sends certificate to agent application (i.e. component)).

Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of BHALERAO into the teaching of KOIKE by generating certificate based on public key in a request. One would be motivated to do so in order to generate the certificate based on the public key and identifying based on the public key that the individual carrying the certificate (BHALERAO on [0004]). 


Regarding claim 13 KOIKE teaches a non-transitory computer-readable storage medium having stored thereon instructions for managing a certificate associated with a component located at a remote location from a certificate authority system, the method comprising: (KOIKE on [0005, 0024-0027 and 0050] teaches an information processing apparatus and a non-transitory computer readable medium for managing certificate associated with terminal 140 (i.e. component) and information processing apparatus 100 (i.e. certificate authority system));
receiving a certificate request, (KOIKE Fig 3 block S302 and text on [0056] teaches information processing apparatus 100 (i.e. certificate authority system) receives a certificate creation request);
causing a validity status of the certificate to be set to invalid (KOIKE Fig 3 block S312 and text on [0061-0062] teaches the information processing apparatus 100 (i.e. certificate authority system) transmits a certification invalidation request to the CRL distribution server 180 (i.e. validity server system). That is, in the initial state of the certificate, the certificate is invalid. The CRL distribution server 180 invalidates the certificate in response to the certificate invalidation request);
 subsequent to causing the validity status of the certificate to be set to invalid, providing the certificate to the component (KOIKE Fig 3 block S316 on [0063] teaches the information processing apparatus 100 transmits the certificate to the terminal 140 (i.e. component) after validation status is set invalid by CRL server);
subsequent to providing the certificate to the component, determining whether the component matches the certificate (KOIKE Fig 4 block S404 and text on [0065-0066] teaches subsequent to providing the certificate to the terminal, the information processing system determines whether or not access is permitted to the terminal by verifying that the terminal which possess the certificate is included in the list of terminals permitted access (i.e. determining if the terminal having the certificate matches with the list of terminal permitted to access the server 170));
 and upon determining that the component matches the certificate, causing the validity status to be set to valid (KOIKE Fig 4 block S406, S408 and text on [0067-0068] teaches the information processing apparatus 100 transmits, to the CRL distribution server 180, a request for validating the certificate received in step S402. As described above, the certificate is invalid in the normal state. The certificate is validated in response to the request in step S406 in this process, the CRL distribution server 180 validates the certificate).
KOIKE teaches generating a certificate but fails to explicitly teach wherein the certificate request comprises a key associated with the component, generating a certificate corresponding to the key received in the certificate request, however BHALERAO from analogous art teaches wherein the certificate request comprises a key associated with the component (BHALERAO on [0019, 0027-0028, 0037 and 0043] teaches agent application (i.e. component) generates a new key pair and sends the public key (i.e. request containing public key) to the CA. In turn, the CA generates a new certificate based on the new public key and sends the certificate to the customer server);
generating a certificate corresponding to the key received in the certificate request (BHALERAO on [0019, 0027-0028, 0037 and 0043] teaches agent application generates a new key pair and sends the public key (i.e. request containing public key) to the CA. In turn, the CA generates a new certificate based on the new public key and sends the certificate to the customer server).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of BHALERAO into the teaching of KOIKE by generating certificate based on public key in a request. One would be motivated to do so in order to generate the certificate based on the public key and identifying based on the public key that the individual carrying the certificate (BHALERAO on [0004]). 

Regarding claim 14 KOIKE teaches a certificate managing system for managing a certificate associated with a component located at a remote location from a certificate authority system, the certificate managing system comprising: (KOIKE Fig 1 and text on [0018, 0024 and 0050] teaches certificate managing system comprising terminal 140 (i.e. component) and information processing apparatus 100 (i.e. certificate authority system), wherein the terminal (i.e. component) maybe portable terminal located outside (i.e. remote) of base 190 in which information processing apparatus 100 is located);
the certificate authority system (KOIKE Fig 1 block 100 and text on [0020-0021] discloses information processing apparatus 100 (i.e. certificate authority system)); 
and a validity service system (KOIKE Fig 1 block 180 and text on [0025-0027] discloses CRL distribution server having validation module for validating certificate (i.e. validation service system));
wherein the certificate authority system comprises first circuitry configured for: (KOIKE Fig 1 block 100 and text on [0088-0091] discloses information processing apparatus (i.e. certificate authority system) having different module executed by hardware circuit to perform operation);
 receiving a certificate request, (KOIKE Fig 3 block S302 and text on [0056] teaches information processing apparatus 100 (i.e. certificate authority system) receives a certificate creation request);
causing a validity status of the certificate to be set to invalid by sending, to the validity service system, an instruction to set the certificate to invalid (KOIKE Fig 3 block S312 and text on [0061-0062] teaches the information processing apparatus 100 (i.e. certificate authority system) transmits a certification invalidation request to the CRL distribution server 180 (i.e. validity server system). That is, in the initial state of the certificate, the certificate is invalid. The CRL distribution server 180 invalidates the certificate in response to the certificate invalidation request);
 subsequent to causing the validity status of the certificate to be set to invalid, providing the certificate from the certificate authority system to the component (KOIKE Fig 3 block S316 on [0063] teaches the information processing apparatus 100 transmits the certificate to the terminal 140 (i.e. component));
 subsequent to providing the certificate from the certificate authority system to the component, determining whether the component matches the certificate (KOIKE Fig 4 block S404 and text on [0065-0066] teaches subsequent to providing the certificate to the terminal, the information processing system determines whether or not access is permitted to the terminal by verifying that the terminal which possess the certificate is included in the list of terminals permitted access (i.e. determining if the terminal having the certificate matches with the list of terminal permitted to access the server 170));
 and upon determining that the component matches the certificate, causing the validity status of the certificate to be set to valid by sending, to the validity service system, an instruction to set the validity status of the certificate to valid (KOIKE Fig 4 block S406, S408 and text on [0067-0068] teaches the information processing apparatus 100 transmits, to the CRL distribution server 180, a request for validating the certificate received in step S402. As described above, the certificate is invalid in the normal state. The certificate is validated in response to the request in step S406 in this process, the CRL distribution server 180 validates the certificate);
and wherein the validity service system comprises second circuitry configured for: (KOIKE Fig 1 block 180, 185 and text on [0026-0028] teaches the CRL server 180 has a validation module 185 for validating or invalidating certificate upon request);
upon receiving the instruction to set the validity status of the certificate to invalid, setting the validity status of the certificate to invalid (KOIKE Fig 3 block S312 and text on [0061-0062] teaches the information processing apparatus 100 (i.e. certificate authority system) transmits a certification invalidation request to the CRL distribution server 180 (i.e. validity server system). That is, in the initial state of the certificate, the certificate is invalid. The CRL distribution server 180 invalidates the certificate in response to the certificate invalidation request);
and upon receiving the instruction to set the validity status of the certificate to valid, setting the validity status of the certificate to valid (KOIKE Fig 4 block S406, S408 and text on [0067-0068] teaches the information processing apparatus 100 transmits, to the CRL distribution server 180, a request for validating the certificate received in step S402. As described above, the certificate is invalid in the normal state. The certificate is validated in response to the request in step S406 in this process, the CRL distribution server 180 validates the certificate).
KOIKE teaches generating certificate but fails to explicitly teach wherein the certificate request comprises a key associated with the component, generating a certificate corresponding to the key received in the certificate request, sending, to the validity service system, information indicating that the certificate has been generated, however BHALERAO from analogous art teaches wherein the certificate request comprises a key associated with the component (BHALERAO on [0019, 0027-0028, 0037 and 0043] teaches agent application generates a new key pair and sends the public key (i.e. request containing public key) to the CA. In turn, the CA generates a new certificate based on the new public key and sends the certificate to the customer server);
generating a certificate corresponding to the key received in the certificate request (BHALERAO on [0019, 0027-0028, 0037 and 0043] teaches agent application generates a new key pair and sends the public key (i.e. request containing public key) to the CA. In turn, the CA generates a new certificate based on the new public key and sends the certificate to the customer server);
 sending, to the validity service system, information indicating that the certificate has been generated (BHALERAO on [0019, 0027-0028, 0037 and 0043] teaches agent application generates a new key pair and sends the public key (i.e. request containing public key) to the CA. In turn, the CA generates a new certificate based on the new public key and sends the certificate to the customer server (i.e. validity service system and sending certificate to server is indication that the certificate is generated by CA)).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of BHALERAO into the teaching of KOIKE by generating certificate based on public key in a request. One would be motivated to do so in order to generate the certificate based on the public key and identifying based on the public key that the individual carrying the certificate (BHALERAO on [0004]). 

Regarding claim 15 the combination of KOIKE and BHALERAO teaches all the limitations of claim 14 above, KOIKE further teaches wherein the system further comprises a remote server located at the remote location (KOIKE Fig 1 block 170 and text on [0020-0022] teaches an external server 170);
 wherein the first circuitry of the certificate authority system is further configured for: sending the certificate to the remote server (KOIKE Fig 4 block S410 and text on [0069] teaches the information processing apparatus 100 transmits the cloud service request and the certificate to the server 170);
determining whether the component matches the certificate; and upon determining that the component matches the certificate, sending, to the certificate authority system, a verification that the component matches the certificate, and wherein first circuitry of the certificate authority system is further configured for: upon receiving the verification from the remote server, determining that the component matches the certificate (KOIKE Fig 4 block S404 and text on [0065-0066] teaches subsequent to providing the certificate to the terminal, the information processing system determines whether or not access is permitted to the terminal by verifying that the terminal which possess the certificate is included in the list of terminals permitted access (i.e. determining if the terminal having the certificate matches with the list of terminal permitted to access the server 170). See on [0069-0072] teaches verification that the component matches the certificate is performed by server 170).
BHALERAO teaches wherein the remote server comprises third circuitry configured for: sending the certificate to the component (BHALERAO on [0022] teaches the server computer sends certificate to agent application (i.e. component)).

Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of BHALERAO into the teaching of KOIKE by generating certificate based on public key in a request. One would be motivated to do so in order to generate the certificate based on the public key and identifying based on the public key that the individual carrying the certificate (BHALERAO on [0004]). 

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over KOIKE (US 20210021586) in view of BHALERAO (US 20150095995) and further in view of Fu et al (hereinafter Fu) (US 20190123903).

Regarding claim 4 the combination of KOIKE and BHALERAO teaches all the limitations of claim 1 above, although the combination teaches sending a request to validate certificate but fails to explicitly teach wherein the act of determining whether the component matches the certificate comprises: sending, to the component directly or indirectly via a remote server located at the remote location, a challenge for checking whether the component matches the certificate; receiving, from the component directly or indirectly via the remote server, a response to the challenge; and determining whether the answer to the challenge verifies that the component matches the certificate, however Fu from analogous art teaches wherein the act of determining whether the component matches the certificate comprises: sending, to the component directly or indirectly via a remote server located at the remote location, a challenge for checking whether the component matches the certificate (FU on [0014-0016, 0258-0061 and 0290] teaches sending a challenge request comprising certificate to be verifies and returning a response to the challenge indicating verification of certificate);
 receiving, from the component directly or indirectly via the remote server, a response to the challenge; and determining whether the answer to the challenge verifies that the component matches the certificate (FU on [0014-0016, 0258-0061 and 0290] teaches sending a challenge request comprising certificate to be verifies and returning a response to the challenge indicating verification of certificate).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Fu into the combined teaching of KOIKE and BHALERAO by sending a challenge for verifying certificate and returning a response to challenge. One would be motivated to do so in order to provide privacy protection of challenger based on verification of certification in challenge/response process (Fu on [0010-0011]). 
Regarding claim 12 the combination of KOIKE and BHALERAO teaches all the limitations of claim 10 above, the combination fails to explicitly teach wherein the act of determining, in the remote server, whether the component matches the certificate comprises: sending, from the remote server to the component, a challenge for checking whether the component matches the certificate; determining, in the component, a response to the challenge; sending, from the component to the remote server, the response to the challenge; and determining, in the remote server, whether the response to the challenge verifies that the component matches the certificate, however Fu from analogous art teaches wherein the act of determining, in the remote server, whether the component matches the certificate comprises: sending, from the remote server to the component, a challenge for checking whether the component matches the certificate; determining, in the component, a response to the challenge; sending, from the component to the remote server, the response to the challenge; and determining, in the remote server, whether the response to the challenge verifies that the component matches the certificate (FU on [0014-0016, 0258-0061 and 0290] teaches sending a challenge request comprising certificate to be verifies and returning a response to the challenge indicating verification of certificate).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Fu into the combined teaching of KOIKE and BHALERAO by sending a challenge for verifying certificate and returning a response to challenge. One would be motivated to do so in order to provide privacy protection of challenger based on verification of certification in challenge/response process (Fu on [0010-0011]). 


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOIKE (US 20210021586) in view of BHALERAO (US 20150095995) and further in view of Medvinsky et al (hereinafter Medvinsky) (US 20080134311).

Regarding claim 6 the combination of KOIKE and BHALERAO teaches all the limitations of claim 5 above, the combination fails to explicitly teach wherein the component matches the certificate if the component is in possession of a private key of the private/public key pair associated with the component however Medvinsky from analogous art teaches wherein the component matches the certificate if the component is in possession of a private key of the private/public key pair associated with the component (Medvinsky on [0029] teaches possessing the private key that matches the certificate).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Medvinsky into the combined teaching of KOIKE and BHALERAO by matching the certificate based on possessing private key. One would be motivated to do so in order to grant access to secure resource based on user/client possessing private key that matches the certificate (Medvinsky on [0007]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Benkert et al (US 20190180371) is directed towards computing system performed for recording in a distributed ledger as an atomic operation a swap transaction to swap ownership of assets identified by ownership certificates. The computing system generates a swap transaction that inputs a first active ownership certificate that indicates that a first party owns a first asset and a second active ownership certificate that indicates that a second party owns a second asset. 
Fisher et al (US 7827599) is directed towards a system and method for provisioning digital certificates. An automated provisioning engine receives notification of a need to provision a user with a digital certificate. The engine electronically instructs the user to obtain a digital certificate. When obtained, the user responds by forwarding the certificate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOEEN KHAN whose telephone number is (571)272-3522. The examiner can normally be reached 7AM-5PM EST M-TH Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOEEN KHAN/               Examiner, Art Unit 2436